              19-23534-rdd             Doc 13          Filed 09/10/19 Entered 09/10/19 16:11:53                               Main Document
                                                                    Pg 1 of 3
      Fill in this information to identify the case:

                    Inspiron, Inc.
      Debtor name __________________________________________________________________

                                              Southern District of New York
      United States Bankruptcy Court for the:_______________________________
                                                                                                                                           Check if this is an
                                 19-23534
      Case number (If known):   _________________________                                                                                      amended filing




    Official Form 204
    Cha pt e r 1 1 or Cha pt e r 9 Ca se s: List of Cre dit ors Who H a ve t he 2 0 La rge st
    U nse c ure d Cla im s a nd Are N ot I nside rs                                                                                                         12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete           Name, telephone number,      Nature of the claim      Indicate if     Amount of unsecured claim
     mailing address, including zip code     and email address of         (for example, trade      claim is        If the claim is fully unsecured, fill in only unsecured
                                             creditor contact             debts, bank loans,       contingent,     claim amount. If claim is partially secured, fill in
                                                                          professional             unliquidated,   total claim amount and deduction for value of
                                                                          services, and            or disputed     collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff
     Sky Management                                                                                Disputed
1    c/o Cole Shotz PC
     1325 Avenue of the Americas ste 1900
                                                                                                                                                        1,899,969.25
     New York, NY, 10019


     Kenneth Hart                                                       Litigation                 Disputed
2    c/o Jeffrey M. Kramer
     26 Court Street
                                                                                                                                                        837,300.00
     Brooklyn, NY, 11242

     We Work                                                            Commission for
3    Attn: Waren Hershkowitz                                            brokering sublease
     115 W 18th STreet
                                                                                                                                                        128,936.00
     New York, NY, 10011


     Safeway Services Corp                                              Excavating services
4    PO Box 630407
     Little Neck, NY, 11362                                                                                                                             76,190.73


     Thyssenkrupp Elevator                                              Subcontractor to be paid
5    7481 N.W. 66th street                                              with Article 3A Trust
                                                                        Funds to be received                                                            64,601.49
     Miami, FL, 33166

     Rose Mechanical                                                    Subcontractor to be paid
6    595 Old Willets Path Suite D                                       with Article 3A Trust
                                                                        Funds to be received                                                            55,800.00
     Hauppage, NY, 11788


     ELITE FLOORING                                                     Subcontractor to be paid
7    5308 13TH AVENUE STE #242                                          with Article 3A Trust
                                                                        Funds to be received                                                            51,852.23
     Brooklyn , NY, 11219

     TOWN APPLIANCE                                                     Subcontractor to be paid
8    10 SOUTH CLIFFOTN AVE                                              with Article 3A Trust
                                                                        Funds to be received                                                            49,120.49
     Lakewood, NJ, 8701




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
                19-23534-rdd             Doc 13       Filed 09/10/19 Entered 09/10/19 16:11:53                                  Main Document
                                                                   Pg 2 of 3
                     Inspiron, Inc.                                                                                       19-23534
    Debtor          _______________________________________________________                       Case number (if known)_____________________________________
                    Name




     Name of creditor and complete             Name, telephone number,      Nature of the claim      Indicate if     Amount of unsecured claim
     mailing address, including zip code       and email address of         (for example, trade      claim is        If the claim is fully unsecured, fill in only unsecured
                                               creditor contact             debts, bank loans,       contingent,     claim amount. If claim is partially secured, fill in
                                                                            professional             unliquidated,   total claim amount and deduction for value of
                                                                            services, and            or disputed     collateral or setoff to calculate unsecured claim.
                                                                            government
                                                                            contracts)
                                                                                                                     Total claim, if    Deduction for       Unsecured
                                                                                                                     partially          value of            claim
                                                                                                                     secured            collateral or
                                                                                                                                        setoff
     535 Eighth Avenue LLC                                                Landlord
9    c/o Olmstead properties, Inc,
     575 8th Ave #2400                                                                                                                                     39,974.12
     New York, NY, 10018

     GP LANSCAPING                                                        Subcontractor to be paid
10 PO BOX 15                                                              with Article 3A Trust
                                                                          Funds to be received                                                             33,400.00
     Center Moriches, NY, 11934


     OTIS ELEVATOR                                                        Subcontractor to be paid
11 PO BOX 13716                                                           with Article 3A Trust
                                                                          Funds to be received                                                             32,238.00
     Newark, NJ, 07188-0716

     Elkwood Company
12 1736 64th Street Apt 2F
                                                                                                                                                           31,846.00
     Brooklyn , NY, 11204


     BROTHERS ACM DRYWALL INC                                             Subcontractor to be paid
13 693 FLATBUSH AVE
                                                                          with Article 3A Trust
                                                                          Funds to be received                                                             28,925.09
     Brooklyn , NY, 11225

     Zin Electrical Inc.                                                  Subcontractor to be paid
14 1267 Utica Avenue                                                      with Article 3A Trust
                                                                          Funds to be received                                                             28,000.00
     Brooklyn, NY, 11203

     City Safety                                                          Subcontractor to be paid
15 21 West 38th Street, suite 1102                                        with Article 3A Trust
                                                                          Funds to be received                                                             22,786.50
     New York, NY, 10018

     World Wide Environmental                                             Subcontractor to be paid
16 53 Scott Ave                                                           with Article 3A Trust
                                                                          Funds to be received                                                             17,600.00
     Brooklyn, NY, 11237

     MIDWOOD LUMBER & MILLWORK                                            Subcontractor to be paid
17 1169 CONEY ISLAND AVE                                                  with Article 3A Trust
                                                                          Funds to be received
     Brooklyn , NY, 11230                                                                                                                                  17,427.77


     ADS WINDOWS                                                          Subcontractor to be paid
18 25 STAR STREET                                                         with Lien Law Article 3A
                                                                          Trust Funds to be                                                                17,280.00
     Iselin, NJ, 8830                                                     received

     AR Consulting Engineer
19 955 Yonkers Avenue Suite #106
     Yonkers, NY, 10704                                                                                                                                    15,000.00


     CUSTOM GRANITE & MARBLE                                              Subcontractor to be paid
20 49 DAY ST. SUITE 301                                                   with Article 3A Trust
                                                                          Funds to be received                                                             12,772.61
     Norwalk, CT, 6854




    Official Form 204                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 2
          19-23534-rdd                Doc 13      Filed 09/10/19 Entered 09/10/19 16:11:53                             Main Document
                                                               Pg 3 of 3
 Fill in this information to identify the case and this filing:

              Inspiron, Inc.
 Debtor Name __________________________________________________________________

                                         Southern District of New York
 United States Bankruptcy Court for the: ________________________________

                              19-23534
 Case number (If known):    _________________________




Official Form 202
De c la ra t ion U nde r Pe na lt y of Pe rjury for N on-I ndividua l De bt ors                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            De c la ra t ion a nd signa t ure



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


         
         ✔    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


             Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    09/10/2019
        Executed on ______________                          /s/ Alen Gershkovich
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                  Alen Gershkovich
                                                                ________________________________________________________________________
                                                                Printed name

                                                                  President
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
